             Case 6:21-mj-01221-EJK Document 2 Filed 03/11/21 Page 1 of 1 PageID 21




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                        CASE NO: 6:21-mj-1221-EJK

 KENNETH HARRELSON


                                                                                        AUSA: Karen Gable
                                                                               Defense Attorney: Ken Barlow

JUDGE:           EMBRY J. KIDD                           DATE AND TIME:                     March 11, 2021
                 United States Magistrate Judge                                         3:04 P.M.- 3:20 P.M.

Courtroom:       4C                                      TOTAL TIME:                             16 minutes



DEPUTY CLERK:    T. LeGros                               REPORTER:                                   Digital
                                                                             Orlando_Digital_Transcripts@fl
                                                                                            md.uscourts.gov
INTERPRETER:     N/A                                     PRETRIAL:                             Juan Cabrera


                                             CLERK’S MINUTES
                                        INITIAL APPEARANCE
                                     (Rule 5C – District of Columbia)
 Defendant was arrested today.

 Case called, appearances made, procedural setting by the Court.
 Defendant has retained counsel.
 Court advises defendant of his rights, including Rule 20 rights.
 Government advises defendant of the counts in the Indictment and potential penalties
 Defendant requests court appointed counsel; Court appoints FPD for proceedings in the MDFL.
 Defendant waives Rule 5 & 5.1 hearings as to identity
 PE and Detention hearing set for Monday 3/15/2021 at 1:00 before this court; Order to enter.
 Court advises of Due Process Protection Act.
 Court adjourned.
